Burch, J.
(dissenting): I dissent from the second paragraph of the syllabus and the corresponding portion of the opinion.
On the occasion of the former submission, I expressed the opinion expense of administering the compensation fund could not be charged against the dollar a day the beneficiaries of the fund were promised. The argument contained in the majority opinion specifically directed to sustaining a contrary view, seems to me to be so transparently fallacious, and seems to me to be so completely refuted in the third subdivision of the opinion, I am content to let it pass with only a word of comment.
We have .for consideration a statute consisting of two parts: first, *295an acknowledgment of debt and a promise to pay, and second, means and method of payment. The acknowledgment and promise are definite' — a specific sum for a specific time, a dollar a day for each day of service. The fund provided in the latter part of the statute is inadequate to pay the debt. The majority opinion properly holds specification of an inadequate sum to pay the debt does not constitute’ a restriction on the amount of the debt, because the plain words of the first part of the statute, given their ordinary signification, do not admit of restriction.
We also have for consideration another statute, whereby the debtor seeks to take out of the fund at its disposal to pay its debt, the expense necessarily involved in making payment. The words of that statute are just as plain and unambiguous as the words of the earlier statute:
“Out of which shall be made disbursements of all sums allowed to claimants as compensation and all sums necessary to pay all the expenses incident to the administration of the act entitled ‘An act relating to compensation for veterans of the world war.’ ”
So, we have words of one statute, not subject to restriction, which the legislature has attempted to restrict. The first statute required and received the approval of the people, who, because the words are clear, made their meaning unmistakable. Whose will shall prevail, that of the people, or that of the legislature? Shall veterans of the world war be paid a dollar a day for their periods of service, or something less than a dollar a day?
The majority opinion begins its argument that the veterans may be paid something less by quoting the following settled rule for the interpretation of statutes:
“In construing a statute resort should first be had to the language of its provisions. If it be found that a clear and definite meaning may be ascertained by giving the words their common signification, the court has no choice or discretion to exercise; its only duty is to declare the result of its investigation.”
As indicated, the majority of the court are able to demonstrate the language of the first statute is so definite that the court has no choice or discretion to exercise. The debt and the promise to pay admit of no qualification. Definiteness of the second statute is so positive it is not even debated. Therefore, the two statutes are irreconcilably repugnant. Instead of acknowledging the repugnancy, and declaring the second statute void as a restriction on the first, *296the majority opinion undertakes to treat a simple promise to pay a dollar a day for a definite number of days as ambiguous and doubtful in meaning. In what respect the words are uncertain and confusing to the mind is not pointed out, and the opinion moves at once to misapplication of rules of interpretation which may not be resorted to except in case of ambiguity.
In my judgment, this debt of high honor may not be scaled down by judicial interpretation, legislative interpretation, or bonus-board interpretation, and my hope is, the legislature about to assemble will forbear to make penurious use of the power which the majority opinion concedes to it.
Johnston, C. J., concurs in the foregoing dissent.